DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.           In response to the Office action dated on 04/11/2022 the Amendment has been received on 06/30/2022.
             Claim 21 has been amended.
             Claims 1-26 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 8-11, filed on 06/30/2022, with respect to claims 1-26 have been fully considered and are persuasive.  The rejections and objections provided in the previous Office action has been withdrawn. 

Allowable Subject Matter

4.         Claims 1-26 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Regie et al. (US PAP 2015/0363947 A1), teach a C-arm x-ray imaging system (100) comprising (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4): 

    PNG
    media_image1.png
    492
    722
    media_image1.png
    Greyscale
a gantry (100) formed as a C-arm (306) configured to pivot about a pivot axis; an x-ray source (101) coupled to a first end of the C-arm (306), the x-ray source (101) configured to emit x-rays along a path extending to define an axial axis (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4); and a changeable x-ray detector system coupled to a second end of the C-arm (306) arranged in the axial axis, the changeable x-ray detector system configured to receive x-rays emitted from the x-ray source (101) along the path, the changeable x-ray detector system including: an energy-integrating x-ray detector (103) having an array of x-ray sensing elements that are configured to sense x-rays emitted from the x-ray source (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4); a photon-counting detector (PCD1-PCDN) having another array of x-ray sensing elements configured to determine an interaction between individual x-ray photons from the x-ray source (101) and individual sensing elements of the another array of x-ray sensing elements (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4) but fail to explicitly teach or make obvious a mounting system configured to move at least one of the energy- integrating detector or the photon-counting detector between a first position in the path to receive the x-rays emitted from the x-ray source and a second position removed from the path to not receive the x-rays emitted from the x-ray source, wherein only one of the energy-integrating detector and the photon-counting detector is configured to receive the x-rays emitted from the x-ray source at a time as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
             With respect to claim 15, the most relevant prior art, Regie et al. (US PAP 2015/0363947 A1), teach (see abstract; Figs. 1 and 3; paragraphs 0023, 0028-0037 and 0042) a method of controlling a C-arm (306) x-ray imaging system (100) including a gantry (2) formed as a C-arm (306), an x-ray source (101), and a changeable x-ray detector assembly having an energy-integrating detector (103) and a photon-counting detector (PCDN) (see Fig. 3; paragraph 0028-0037, the method comprising (see abstract; Figs. 1 and 3; paragraphs 0023, 0028-0037 and 0042; claims 1-4): acquiring first x-ray imaging data, using a processor (212/214) in communication with the C-arm x-ray imaging system (100), and only the energy-integrating x-ray detector (103) but fail to explicitly teach or make obvious acquiring second x-ray imaging data, using the processor and only the photon-counting detector (PCD1-PCDN) as claimed in combination with all of the remaining limitations of the claim.
             With respect to claim 21, the most relevant prior art, Regie et al. (US PAP 2015/0363947 A1), teach (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4) a method of retrofitting a C-arm (306) x-ray imaging system (100), the method comprising: providing the C-arm (306) x-ray imaging system (100) having: a gantry (2) formed as a C-arm (306); an x-ray source (101) assembly coupled to one end of the C-arm (306), the x-ray source (101) assembly defining an axial axis that intersects the x-ray source assembly (101) (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4); and an x-ray detector assembly coupled to a second end of the C-arm (306), the x-ray detector having an energy-integrating detector (103) configured to sense x-rays by energy integration over time; and installing a photon-counting detector (PCD1-PCDN) to the second end of the C-arm (306) (see abstract; Figs. 1 and 3; paragraphs 0022, 0023 and 0028-0042; claims 1-4) but fail to explicitly teach or make obvious moving one of the energy-integrating detector or the photon-counting detector relative to the x-ray source so only one the energy-integrating detector or the photon-
counting detector is arranged to receive the x-rays emitted from the x-ray source at a time as claimed in combination with all of the remaining limitations of the claim.
           With respect to claim 26, the most relevant prior art, Silver et al. (US PAP 2016/0371862 A1), teach (see abstract; Figs. 2 and 15; paragraphs 0050, 0051, 0141-0146) a C-arm (206) x-ray imaging system (200) comprising: 

    PNG
    media_image2.png
    477
    675
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    523
    750
    media_image3.png
    Greyscale

a gantry formed as a C-arm (206) configured to pivot about a pivot axis (see Figs. 2 and 15); an x-ray source (202) coupled to a first end of the C-arm (206), the x-ray source (202) configured to emit x-rays along a path extending to define an axial axis (see Figs. 2 and 15); and both a photon-counting detector (PCD1-PCDN) and an energy-integrating detector (204/1503) coupled to a gantry (see Fig. 15), wherein the photon-counting detector has a photon-counting sensing surface defined by an array of photon-counting sensing elements (PCD1-PCDN) that is smaller than an energy-integrating sensing surface (1503) defined by an array of energy-integrating sensing elements of the energy-integrating detector (see abstract; Figs. 2 and 15; paragraphs 0050, 0051, 0141-0146) but fail to explicitly teach or make obvious that both a photon-counting detector (PCD1-PCDN) and an energy-integrating detector (204/1503) coupled to the second end of the C-arm (206) as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-14, 16-20 and 22-25 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US PAP 2015/0103970 A1; see paragraphs 0020, 0048, 0060 and 0066); Jin (US PAP 2017/0212250 A1; see paragraphs 0018 and 0046) and Petscke et al. (US PAP 2015/0348258 A1; see paragraphs 0018, 0021, 0023-0026 and 0030-0032) teach the multiple dual mode X-ray detectors comprising: energy-integrating and photon-counting detectors on C-arm arrangements.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   August 23, 2022